Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to Applicant’s Arguments and Amendment filed on 08/16/2022, wherein claims 1-56 were cancelled and claims 57-61 were added.
	Claims 57-61 are pending and examined on the merits herein.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below. 
35 U.S.C. § 112
	Applicant’s amendment that cancelled the previous claims is sufficient to overcome this rejection.
35 U.S.C. § 103
	Applicant’s amendment that cancelled the previous claims is sufficient to overcome this rejection.
Double Patenting
	Applicant’s amendment that cancelled the previous claims is sufficient to overcome this rejection.
NEW REJECTIONS
The below new rejections are necessitated by Applicant’s amendment to the claims.
These rejections are over the same prior art references relied upon in the previous Office Action.
These rejections specifically address newly added claims 57-61, which are directed to a pharmaceutical composition.  Modifications to the previous 103 rejections are bolded below.
Claim Objections
Claim 61 is objected to because of the following informalities:  
-Claim 61 is missing the preposition “in”  between “sildenafil” and “a” in line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 57-61 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
Claim 57 recites a pharmaceutical composition comprising a food product.  Applicant asserts that “By these amendments no new matter has been added.”  However, a careful review of the specification does not appear to provide support for a pharmaceutical composition comprising a food product.  While paragraphs 13 and 74-19 of the specification disclose pharmaceutical compositions, the specification does not appear to disclose pharmaceutical compositions comprising a food product.  
Claim 61 recites “wherein the bioavailability of sildenafil a subject is greater than 20% compared to a composition comprising sildenafil without sunflower oil.”  However, a careful review of the specification does not appear to provide support for “compared to a composition comprising sildenafil without sunflower oil.”  
Claims 58-61 are rejected as being dependent on claim 57.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 57-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 is indefinite because it is not clear how a pharmaceutical composition can comprise active ingredients, an oil, and a food product.  For example, how can a coffee bean be a component in a composition with sildenafil, cannabidiol and sunflower oil.  How can a composition comprise sildenafil, cannabidiol, sunflower oil and meat?  The make-up of this composition is unclear.
For the purposes of examination, this claim is interpreted as a food product comprising sildenafil, cannabidiol, and sunflower oil.  
Claims 57-61 are rejected as dependent on claim 57.
Claims 60 and 61 recite the limitation "the bioavailability" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 60 recites the limitation "the subject" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 61 is indefinite because it depends on claim 37, which is cancelled.  It is not clear which previous claim “Claim 61” depends from.
For the purposes of examination, claim 61 is interpreted as depending on claim 57.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: Due to indefiniteness, claims 57-61, are interpreted as set forth above.

Claims 57-58 and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,474,725 to Reillo (IDS, 6/29/2020) in view of US 2020/0009107 to Jenn, which claims priority to Provisional application No. 61/901,501, filed 11/11/2013, (PTO-892).
	Reillo ‘725 teaches food and beverage compositions infused with lipophilic active agents for the treatment of a variety of disorders (title, abstract).  
The lipophilic active agent infused food product comprises a) a therapeutically effective amount of a lipophilic active agent, wherein the lipophilic active agent is a nonpsychoactive cannabinoid, b) a bioavailability enhancing agent that enhances the bioavailability of the lipophilic active agent, and c) a food product selected from the group consisting of tea leaves, coffee beans, cocoa powder, meats, fish, fruits, vegetables, dairy products, legumes, pastas, breads, grains, seeds, nuts, spices and herbs (Col. 25-26, claim 1).  
The bioavailability enhancing agent is a protective colloid, an edible oil or fat, and a lipophilic active agent taste masking agent (Col. 26, claim 2).   
Sunflower oil is taught as an edible oil, (Col. 6, lines 63-67; Col. 7, lines 15-30, ).  
Starch is taught as a protective colloid (Col. 7, lines 30-41).
The bioavailability of the lipophilic active agent in a subject is at least 1.5 times greater than the bioavailability of the lipophilic active agent in the subject in the absence of the bioavailability enhancing agent (Col. 26, claim 5).
The bioavailability of the lipophilic active agent in a subject is greater than 20% (Col. 26, claim 6).  
Exemplified are compositions comprising CBD, THC and sunflower oil (Cols 23-24, Examples 2-3).
These compositions provide an improved method of administering lipophilic active agents to treat a variety of disorders.  
A method of administering any of the lipophilic active agents to a subject is provided, comprising oral administration of any of the compositions.  Such administration may be for any purpose, including overall health and wellness, mental acuity, alertness, recreation and the like (Col. 21, lines 34-39).  A subject can include a human subject for medical purposes, such as for the treatment of an existing disease, disorder, condition.  The terms “subject” and “patient” are used interchangeably (Col. 21, lines 40-67)
While Reillo ‘725 teaches a food product comprising cannabidiol and sunflower oil, it differs from that of the instantly claimed invention in that it does not teach sildenafil, a PDE5 inhibitor.
Jenn ‘107 teaches composition including one component that enhances sexual response and at least one other compound that enhances sexual sensitivity and pleasure (abstract).  Compounds that increase the amount of nitric oxide in the blood are components that enhance sexual response.  Cannabidiol and tetrahydrocannabinol are taught as compounds that enhance sexual sensitivity and pleasure (abstract).
Sildenafil, tadalafil and vardenafil are taught as response-enhancing components (paragraph 43).  
Further taught are methods of treating sexual dysfunction comprising the oral ingestion of at least one of tetrahydrocannabinol and cannabidiol, and at least one selected from sildenafil, tadalafil and vardenafil (pg. 9, claim 1). 
The preparations can have a variety of different modes of delivery, which can be gender specific or otherwise tailored for the specific needs or desires of the patient.  They can be formulated for ingestion as capsules, tablets, oral drops, lozenges, lollipops, and food preparations, i.e., edible (paragraphs 49, 51).  A liquid ingestible can be a drink (paragraph 52).    
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the sildenafil of Jenn ‘107 to the food product comprising cannabidiol and sunflower oil of Reillo ‘725, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add sildenafil to the food product of Reillo ‘725, with a reasonable expectation of success, because a) Jenn ‘107 teaches the combination of sildenafil and cannabinoid as enhancing sexual response while also enhancing sexual sensitivity and pleasure, b) Jenn ‘107 further that its compositions can be in the form of edibles, and c) Reillo ‘725 teaches that its food product can be administered for any purpose, overall health and wellness, and recreation, and that its compositions provide an improved method of administering lipophilic active agents to treat a variety of medical disorders.  
	
Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,474,725 to Reillo (IDS, 6/29/2020) and US 2020/0009107 to Jenn (PTO-892) as applied to claims 57-58 and 60-61  above, and further in view of US 6,375,981 to Gilleland (PTO-892).
Reillo ‘725 and Jenn ‘107 are applied as discussed in the above 35 USC 103 rejection.
Reillo ‘725 further teaches that capsules include any delivery form that includes an outer covering enclosing the actives.  The outer covering can be any suitable material known in the art, such as gelatin, starch, cellulose ether, gum, protein, or polysaccharide (paragraph 50).  
While Reillo ‘725 and Jenn ‘107 teach a starch, they differ from that of the instantly claimed invention in that they do not tapioca starch. 
Gilleland ‘981 teaches modified starch as a replacement for gelatin in soft gel films and capsules.  The modified starches can be derived from corn, potato, tapioca, and other starches (Col. 4, lines 5-14).  The substance encapsulated by the starch capsule include drugs, vitamins, nutritional supplements, and pre-measured food additives (Col. 12, claim 18).  The starch films is taught as edible (Col. 12, claim 19).    
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the starch of Reillo ‘725 as the tapioca starch of Gilleland ‘981, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the starch of Reillo ‘725 as the tapioca starch of Gilleland ‘981, with a reasonable expectation of success, because Reillo ‘725 teaches capsules as a delivery form of their compositions and Gilleland ‘981 teaches encapsulating food products with edible starch films, such as tapioca starch.

RESPONSE TO ARGUMENTS
	Applicant argues that Reillo is Applicant’s own work and that PDE5 inhibitors were not contemplated at that time and that it was not until Docherty et al. were tasked with further developing Applicant’s discovery that the combination of a bioavailability enhancing agent, i.e., sunflower oil, enhanced the bioavailability of physiologically active ingredients resulting in an increased level of the active ingredient in the plasma.”  
	This argument is not persuasive.  First, it is not known what Docherty et al. references.  Second, Reillo ‘725 teaches a bioavailability enhancing agent that enhances the bioavailability of a lipophilic active agent and Reillo ‘725 specifically teaches and exemplifies sunflower oil as a bioavailability enhancing agent.  Lastly, one of ordinary skill in the art would have been motivated to add sildenafil to the food product of Reillo ‘725 because a) Jenn ‘107 teaches the combination of sildenafil and cannabinoid as enhancing sexual response while also enhancing sexual sensitivity and pleasure, b) Jenn ‘107 further teaches that its compositions can be in the form of edibles, and c) Reillo ‘725 teaches that its food product can be administered be for any purpose, overall health and wellness, and recreation, and that its composition provides an improved method of administering lipophilic active agents to treat a variety of medical disorders.
	Applicant argues that all the examples disclosed in Jenn contain THC and that THC is a required ingredient of Jenn’s compositions.  
This argument is not persuasive.  Applicant is arguing against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The  instant rejection is over the combination of Reillo and Jenn, and for the reasons stated in the above rejection and above paragraphs, it would have been obvious to combine the teachings of Reillo and Jenn.
Additionally, the transitional term “comprising”  is inclusive or open-ended and does not exclude additional unrecited elements, such as THC.  See MPEP 211.03.
Patents are relevant as prior art for all they contain and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994),” see MPEP 2123.  While a composition excluding THC is not instantly claimed, it is noted that Jenn ‘107 teaches that a preparation may include CBD and no THC (paragraphs 25 and 32); 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622